Citation Nr: 1213209	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, panic attacks, mood swings, and sleep impairment.  

2.  Entitlement to service connection for coronary artery disease, status post myocardial infarction.  

3.  Entitlement to service connection for frostbite of the feet.    

4.  Entitlement to service connection for a bilateral shoulder disorder.    

5.  Entitlement to service connection for hernias.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his representative


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1949 to August 1952.                   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Veteran testified regarding these issues during a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for foot, shoulder, and hernia disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that the Veteran's sole psychiatric disorder, depression, is not related to his active service; moreover, the Veteran has never been diagnosed with PTSD.  

2.  The preponderance of the evidence of record indicates that the Veteran's heart disorder is not related to his active service.  


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The Veteran's heart disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this matter, VA issued VCAA notice letters in November 2008 and December 2009 from the agency of original jurisdiction (AOJ) to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters informed him of his and VA's respective duties for obtaining evidence.  The letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  Moreover, the letters were provided to the Veteran prior to the March 2010 adverse rating decision on appeal.  See Pelegrini, supra.    

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the Board notes that, though the RO attempted to obtain the Veteran's service treatment records, those records were apparently destroyed by fire while in the possession of the government.  This issue will be addressed further in the decision below.  

The claims file does contain VA and private treatment records and reports obtained by the RO.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claim for service connection for a psychiatric disorder.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding that issue on appeal.  

With regard to the other claim on appeal, the Board has reviewed private treatment records and reports pertaining to the Veteran's claim for service connection for a heart disorder.  This evidence details treatment the Veteran received from the mid 1990s to the mid 2000s for his heart disorder.  Partly based on this evidence, which demonstrates onset of the Veteran's heart disorder many years following service, a VA examination into the Veteran's heart disorder was unnecessary in this matter.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon, supra.    

In this matter, no competent evidence indicates an in-service heart disability, onset of a chronic heart disorder during service or in the first year after service, or a continuity of symptomatology in the first four decades following service that ended in 1952.  As such, a VA examination addressing the claim for service connection for a heart disorder is not "necessary" in this case.  38 C.F.R. § 3.159(c)(4).   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.



Service Connection and Lay Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Psychiatric Disorder

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.303(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In assessing this case, the Board points out initially that the Veteran's service treatment records are not in the claims file.  As indicated by a December 2009 memorandum, those records were likely destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are lost while in the possession of the government, the Board has a heightened obligation to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule).  As such, the Board will particularly focus on the Veteran's statements of record regarding the nature of his service in Korea, and the hardships he experienced there during a time of war.  

In that regard, the Board acknowledges that the RO has, at a minimum, conceded that the Veteran underwent stressful experiences in service.  In a December 2009 memorandum, it was noted that the Veteran served with the 11th Engineer Combat Battalion from September 1950 to September 1951, had a military occupational specialty of Combat Construction Specialist, and reported witnessing and removing both friendly and enemy casualties.  The Board therefore does not question whether at least one stressful in-service event occurred during service for purposes of adjudicating this claim.

That said, in-service incurrence/stressor is only one prong of the claim at hand.  A review of the claims file reveals that the Veteran has never been diagnosed with PTSD and was not treated for, or diagnosed with, any other psychiatric disorders for many years after service.  

In the February 2010 VA c examination report of record, the examiner - a licensed psychologist - noted a review of the claims file and a personal evaluation of the Veteran.  Her report of record details her many question of the Veteran regarding his mental state during and since service.  Her report notes the psychological testing that was conducted on the Veteran.  She found that a diagnosis of major depressive disorder would be unwarranted due to the mild symptoms the Veteran reported.  Moreover, she found that a diagnosis of depressive disorder, not otherwise specified, would be appropriate instead.  However, she indicated that the Veteran's symptoms were related to "decreased activities due to natural process of aging" rather than to his military service.  In support, she stated that the Veteran "functioned well" during his life, and noted his successes both professionally and with his family and friends since service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The examiner's findings are corroborated by the fact that the earliest diagnosis of a psychiatric disorder was made almost 60 years following service (in the February 2012 VA report), and by the fact that the detailed private treatment records dated between the mid 1990s and mid 2000s are negative for a psychiatric disorder.  See Maxson, supra.   

The February 2012 VA examiner specifically found that the Veteran did not have PTSD.  In support, she noted that the Veteran did not exhibit the symptomatology generally associated with PTSD such as frequent nightmares, intrusive thoughts, and interpersonal conflicts.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current diagnosis, a claim for entitlement to service connection cannot be sustained).	

The only evidence of record contradicting the examiner's findings - both in terms of the question of a PTSD diagnosis and the etiology of any other psychiatric diagnosis - is the lay opinion of the Veteran.  In this case, the Veteran simply has not been shown to have the type of medical/mental health training or credentials to make a diagnosis of PTSD, as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  The Veteran is certainly competent to observe mood changes and his own reactions to circumstances, but he has similarly not been shown to have the background needed to make the determinations that: 1) those symptoms represent a specific DSM-IV diagnosis, or 2) that such diagnosis was first manifest in or as a result of service.  In all respects, the Veteran's lay opinion is very substantially outweighed by the VA examiner's opinion.

Consequently, the Board finds that the evidence of record does not support the claim for service connection for a psychiatric disorder, to include PTSD, depression, anxiety, panic attacks, mood swings, and sleep impairment, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Coronary Artery Disease 

As noted above, the Veteran's service treatment records are unavailable.  He also has not related his heart disease to any injury in service, as would prompt application of 38 U.S.C.A. § 1154(b) in a case involving participation in combat with the enemy.  Private treatment records dated between the mid-1990s and mid-2000s note coronary artery disease status post myocardial infarction.  These records, however, are entirely devoid of any opinions or other commentary suggesting a link between the current disease and service.

Absent medical evidence of a link, the Board has considered the Veteran's own contentions.  However, these contentions do not constitute competent evidence.  While the Veteran may well be able to observe certain symptoms such as chest pain that are typical of a cardiovascular disorder, he does not possess the expertise to ascertain that such symptoms actually represent a cardiovascular disorder, as opposed to a disorder affecting a different system in the chest or abdominal region (e.g., an ulcer or costochondritis).  Moreover, coronary artery disease is an internal disorder affecting the heart and arteries.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  As such, cases involving coronary artery disease are far more analogous to the scenario contemplated in Woehlert than that contemplated in Barr, Jandreau, or Charles, as cited above.  Put simply, coronary artery disease is not a disease that is capable of lay observation.  Absent more than lay observation, there is no competent evidence to warrant a VA examination under 38 C.F.R. § 3.159(c)(4), let alone to support this claim.

In summary, the preponderance of the evidence is against the claim for service connection for coronary artery disease status post myocardial infarction, and the claim must be denied.  See Gilbert v. Derwinski, supra.

 
ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, depression, anxiety, panic attacks, mood swings, and sleep impairment, is denied.  

Entitlement to service connection for coronary artery disease, status post myocardial infarction, is denied.  




REMAND

As indicated above, the Veteran's service treatment records were likely destroyed by fire while in the possession of the government.  See O'Hare, supra.  Moreover, the evidence of record demonstrates the types of in-service circumstances consistent with those reported by the Veteran (e.g., providing support to combat units).  Based on these facts, the Board finds that a VA examination addressing the claimed disorders is "necessary" under 38 C.F.R. § 3.159(c)(4) in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA medical examination to determine the severity, nature, and etiology of his claimed bilateral foot (cold injury), bilateral shoulder, and hernia disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  The examiner must determine whether the Veteran has current foot, shoulder, and hernia disorders.  If such disorders are diagnosed, the examiner must offer an opinion (or opinions) on whether the current disorders are at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to the Veteran's presumed injuries during service.  All opinions must be supported by a complete rationale in a typewritten report.

2.  The RO should then readjudicate the issues on appeal.  If the determination of any of these issues remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


